Citation Nr: 1629862	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  05-16 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and R.P. 


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and R.P. presented testimony at a personal hearing in June 2007 before a Veterans Law Judge who has since retired from the Board.  In compliance with VA's governing laws and regulations, the Veteran was sent a letter in June 2012 notifying him of his right to another hearing before a different Veterans Law Judge.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.717 (2015).  The Veteran subsequently indicated that he did not desire another hearing and requested that VA expedite the processing of his appeal.  The Board finds that the Veteran has waived his right to a new hearing and will proceed with consideration of his claim.  

The claim was remanded by the Board for additional development in October 2007, November 2010, and October 2012.  An expert medical opinion was sought by the Board in July 2013.  The Board denied the claim in a January 2014 decision.  

The Veteran appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims (Court) and in a Joint Motion, the parties requested that the Court vacate and remand the Board's decision.  In an October 2014 Order, the Court granted the Joint Motion.  

The Board denied the claim in a February 2015 decision.  The Veteran appealed the Board's February 2015 decision to the Court and in a Joint Motion, the parties requested that the Court vacate and remand the Board's decision.  In a May 2016 Order, the Court granted the Joint Motion.  The claim has now returned for appellate review.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board observes that service connection is in effect for several disabilities, including the residuals of a traumatic brain injury and a mood disorder, each evaluated as 70 percent disabling.

In a May 2016 Memorandum Decision, the Court noted that the February 2015 Board decision did not provide adequate reasons or bases the denial of service connection for hypertension, to include as secondary to service-connected disabilities.  Here, the February 2012 VA examiner opined that the Veteran's hypertension was less likely than not caused by his service-connected traumatic brain injury (TBI) or mood disorder because hypertension is not a recognized long-term complication.  Instead, the examiner opined that his hypertension is as likely as not caused by or a result of family history, lifestyle, and elevated BMI, all of which are recognized factors causing hypertension.  During the February 2012 VA psychiatric examination, the Veteran reported "I eat all the time, I eat junk food, I feel fatigue, I need sugar to like give that feeling of relief or something."  

The Memorandum Decision found that, considering the above evidence, which included a description of the Veteran reported overeating due to his psychiatric disorder, the Board did not sufficiently explain how the Veteran's overeating as a result of his service-connected mood disorder may contribute to his elevated BMI and hypertension.  In light of the memorandum decision, the case will be remanded to the February 2012 examiner for an addendum opinion to address whether the Veteran's hypertension was caused or aggravated by his service-connected mood disorder, taking into consideration the Veteran's theory concerning overeating.  

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's February 2012 hypertension examination for an addendum opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the February 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's hypertension is caused or aggravated (increase in severity beyond natural progression) by his service-connected disabilities, to include TBI and mood disorder.  

In proffering this opinion, the examiner should consider the Veteran's assertion, purporting to link mood disorders and hypertension, but also the Veteran's assertion that his mood disorder caused him to over eat due and whether this contributed to his elevated BMI and hypertension.  See February 2012 VA Psychiatric Examination Report.  

2.  Readjudicate the issue of entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




